
	
		I
		111th CONGRESS
		1st Session
		H. R. 3271
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Blumenauer (for
			 himself, Mr. Kirk, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve
		  commuting and transportation options.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Green Routes to Work Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increased uniform dollar limitation for all types of
				transportation fringe benefits.
					Sec. 3. Clarification of Federal employee benefits.
					Sec. 4. Eligibility of self-employed individuals to receive
				transit fringe benefits.
					Sec. 5. Parking cash-out programs.
					Sec. 6. Vanpool investment credit.
					Sec. 7. Refundable employer credit for providing tax-free
				transit passes to employees.
					Sec. 8. Expenditures to provide bicycle access.
					Sec. 9. Employees may receive transit passes and reimbursement
				of bicycle commuting expenses as excludable fringe benefits for the same
				month.
					Sec. 10. Deduction for expenditures to remove architectural and
				transportation barriers to bicycle access.
					Sec. 11. Credit for teleworking.
				
			2.Increased uniform
			 dollar limitation for all types of transportation fringe benefits
			(a)In
			 generalParagraph (2) of section 132(f) of the Internal Revenue
			 Code of 1986 (relating to limitation on exclusion) is amended—
				(1)by
			 striking $100 in subparagraph (A) and inserting
			 $230, and
				(2)by striking
			 $175 in subparagraph (B) and inserting
			 $230.
				(b)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of the Internal Revenue Code of 1986 (relating to inflation
			 adjustment) is amended—
				(1)by striking the
			 last sentence,
				(2)by striking
			 1999 and inserting 2010, and
				(3)by striking
			 1998 and inserting 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Clarification of
			 Federal employee benefitsSection 7905 of title 5, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (2)(C) by inserting and after the semicolon;
				(B)in paragraph (3)
			 by striking ; and and inserting a period; and
				(C)by striking
			 paragraph (4); and
				(2)in subsection
			 (b)(2)(A) by amending subparagraph (A) to read as follows:
				
					(A)qualified
				transportation fringe as defined in section 132(f)(1) of the Internal Revenue
				Code of
				1986;
					.
			4.Eligibility of
			 self-employed individuals to receive transit fringe benefits
			(a)In
			 generalSubparagraph (E) of section 132(f)(5) is amended—
				(1)by striking
			 For purposes of this subsection, the term and inserting the
			 following:
					
						(i)In
				generalExcept as provided in clause (ii), the
				term
						,
				and
				(2)by
			 adding at the end the following new clause:
					
						(ii)Self-employed
				individuals eligible for transit pass fringe benefitFor purposes
				of paragraph (1)(B), such term includes an individual who is an employee within
				the meaning of section
				401(c)(1).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			5.Parking cash-out
			 programs
			(a)In
			 generalSubparagraph (C) of section 132(f)(5) is amended—
				(1)by striking
			 The term and inserting the following:
					
						(i)In
				generalThe
				term
						.
				(2)by
			 adding at the end of clause (i), as amended by paragraph (1), the following:
			 Such term shall not include any parking with respect to any specified
			 employer unless such employer establishes a parking cash-out program.,
			 and
				(3)by adding at the
			 end the following new clauses:
					
						(ii)Specified
				employerFor purposes of this
				subparagraph, the term specified employer means any employer
				who—
							(I)employs on average 50 or more employees
				during the calendar year,
							(II)leases the
				parking facilities referred to in clause (i),
							(III)can separately
				determine the amount paid per parking space leased, and
							(IV)can reduce the
				number of parking space leased (on a basis not less frequently than monthly)
				without penalty.
							(iii)Parking
				cash-out programFor purposes
				of this subparagraph, the term parking cash-out program means a
				program established by the employer under which—
							(I)the employer
				offers employees a cash allowance equal to the regular amount paid by the
				employer for parking for a single employee under clause (i) in lieu of the
				parking referred to in clause (i), and
							(II)any employee
				electing the cash allowance shall certify to the employer that the employee
				will comply with guidelines established by the employer to avoid neighborhood
				parking problems and violation of such guidelines are enforced by the employer
				by termination of eligibility of such employee for such cash allowance and
				employer sponsored
				parking.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to parking provided during calendar years beginning
			 after December 31, 2009.
			6.Vanpool
			 investment credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45R.Qualifying
				vanpool investment credit
						(a)General
				ruleFor purposes of section
				38, the qualifying vanpool investment credit for any taxable year is an amount
				equal to 10 percent of the basis of a qualified commuter van placed in service
				by the taxpayer during the taxable year.
						(b)Qualified
				commuter vanFor purposes of
				this section, the term qualified commuter van means a
				vehicle—
							(1)the seating
				capacity of which is at least 8, but not more than 15, adults (not including
				the driver),
							(2)which has a 3-year
				class life,
							(3)at least 80
				percent of the mileage use of which can reasonably be expected to be for
				transportation described in section 132(f)(1)(A),
							(4)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable, and
							(5)is originally
				placed in service by the taxpayer before January 1, 2013.
							(c)Contracting for
				services exception
							(1)In
				generalIn the case of an
				employer who contracts with an unrelated person for the provision of
				transportation described in section 132(f)(1)(A) and who makes an election
				under this subsection for a taxable year (in such form and manner as the
				Secretary may by regulation prescribe), in lieu of the amount determined under
				subsection (a), the qualifying vanpool investment credit with respect to the
				taxpayer for the taxable year shall be an amount equal to 10 percent of the
				amounts paid or incurred by the employer for the taxable year pursuant to such
				contract for the provision of such transportation.
							(2)Related
				personsAll persons treated as a single employer under subsection
				(a) or (b) of section 52 shall be treated as related persons for purposes of
				this subsection.
							(3)TerminationThis
				subsection shall not apply to any amounts paid or incurred after December 31,
				2012.
							(d)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such
				credit.
						.
			(b)Credit treated
			 as part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end of following new paragraph:
				
					(36)the qualifying vanpool investment credit
				determined under section
				45R(a).
					.
			(c)Conforming
			 amendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent
				provided in section 45R(e), in the case of amounts with respect to which a
				credit has been allowed under section
				45R.
					
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45R. Qualifying vanpool investment
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service, and amounts paid or incurred, after December 31,
			 2009.
			7.Refundable
			 employer credit for providing tax-free transit passes to employees
			(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36A the following new section:
				
					36B.Employers
				providing tax-free transit passes to employees
						(a)In
				GeneralIn the case of an employer, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to 50 percent of the amount paid or incurred by the taxpayer during the
				taxable year—
							(1)for transit passes
				provided to employees of such employer, and
							(2)as cash
				reimbursements made to such employees for transit passes purchased by such
				employees.
							(b)Limitation to
				Tax-Free Transit PassesSubsection (a) shall apply to a transit
				pass (or reimbursement) provided to an employee only to the extent that the
				employer reasonably expects that the value of such pass (or the amount of such
				reimbursement) is excludable from such employee’s income under section
				132.
						(c)Exclusion of
				NontaxpayersSubsection (a) shall not apply to any employer which
				is exempt from the tax imposed by this chapter with respect to the activity in
				which the employee is performing services for the employer.
						(d)DefinitionsTerms
				used in this section shall have the respective meanings given such terms by
				section
				132.
						.
			(b)Denial of Double
			 BenefitSection 280C of such Code is amended by adding at the end
			 the following new subsection:
				
					(g)Employer Credit
				for Providing Tax-Free Transit Passes to EmployeesNo deduction
				shall be allowed for that portion of the expenses (otherwise allowable as a
				deduction) taken into account in determining the credit under section 36B for
				the taxable year which is equal to the amount of the credit allowable for such
				taxable year under section
				36B(a).
					.
			(c)Clerical
			 AmendmentThe table of sections for such subpart C is amended by
			 inserting after the item relating to section 36A the following new item:
				
					
						36B. Employers providing tax-free transit
				passes to
				employees.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to transit
			 passes provided after the date of the enactment of this Act.
			8.Expenditures to
			 provide bicycle access
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended
			 by this Act, is amended by adding at the end the following new section:
				
					45S.Expenditures to
				provide bicycle access
						(a)In
				generalFor purposes of
				section 38, the amount of the bicycle access credit determined under this
				section for any taxable year shall be an amount equal to 50 percent of so much
				of the eligible bicycle access expenditures for the taxable year as exceed $250
				but do not exceed $10,250.
						(b)DefinitionsFor purposes of this section—
							(1)Eligible bicycle
				access expenditures
								(A)In
				generalThe term eligible bicycle access
				expenditures means amounts paid or incurred for the purpose of improving
				access, security, or convenience with respect to bicycle travel to or from a
				business of the taxpayer.
								(B)Expenditures
				must be reasonableAmounts
				paid or incurred for the purposes described in subparagraph (A) shall include
				only expenditures which are reasonable and shall not include expenditures which
				are unnecessary to accomplish such purposes.
								(C)Expenses in
				connection with new construction not eligibleThe term eligible bicycle access
				expenditures shall not include amounts which are paid or incurred in
				connection with any facility first placed in service after the date of the
				enactment of this section.
								(2)Eligible small
				businessFor purposes of this
				section, the term eligible small business shall have the meaning
				given such term by section 44(b).
							(c)Special
				rulesRules similar to the rules of paragraphs (2), (3), (4),
				(6), and (7) of section 44(d) shall apply for purposes of this section.
						(d)RegulationsThe Secretary shall prescribe regulations
				necessary to carry out the purposes of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Subsection (b) of
			 section 38 of such Code, as amended by this Act, is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
					
						(37)the bicycle access credit determined under
				section
				45S(a).
						.
				(2)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						
							45S. Expenditures to provide bicycle
				access.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			9.Employees may
			 receive transit passes and reimbursement of bicycle commuting expenses as
			 excludable fringe benefits for the same month
			(a)In
			 generalSubclause (II) of section 132(f)(5)(F)(iii) of the
			 Internal Revenue Code of 1986 (defining qualified bicycling month) is amended
			 by striking , (B),.
			(b)LimitationSubparagraph
			 (A) of section 132(f)(2) of such Code (relating to limitation on exclusions) is
			 amended by striking and (B) and inserting , (B), and
			 (D).
			(c)Repeal of
			 constructive receipt treatment of bicycle commuting
			 reimbursementsParagraph (4) of section 132(f) of such Code is
			 amended by striking (other than a qualified bicycle commuting
			 reimbursement).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			10.Deduction for
			 expenditures to remove architectural and transportation barriers to bicycle
			 access
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 190 the following new section:
				
					190A.Expenditures
				to remove architectural and transportation barrier to bicycle access
						(a)In
				generalA taxpayer may elect
				(at such time and in such manner as the Secretary shall by regulation
				prescribe) to treat architectural and transportation barrier removal expenses
				of the taxpayer for the taxable year as expenses which are not chargeable to
				capital account. The expenditures so treated shall be allowed as a
				deduction.
						(b)Architectural
				and transportation barrier removal expensesFor purposes of this section, the term
				architectural and transportation barrier removal expenses means
				amounts paid or incurred for the purpose of making any facility or public
				transportation vehicle owned or leased by the taxpayer for use in connection
				with his trade or business more secure, accessible to, and convenient for use
				by individuals traveling by bicycle.
						(c)LimitationThe
				deduction allowed by subsection (a) for any taxable year shall not exceed
				$15,000.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 263(a) of such Code is amended by striking or at the end
			 of subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
					
						(M)expenditures for which a deduction is
				allowed under section
				190A.
						.
				(2)Section
			 1245(a)(2)(C) of such Code is amended by inserting 190A, after
			 190,.
				(3)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 190 the following new item:
					
						
							Sec. 190A. Expenditures to remove
				architectural and transportation barrier to bicycle
				access.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			11.Credit for
			 teleworking
			(a)In
			 GeneralSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
				
					30E.Telework
				credit
						(a)Allowance of
				CreditIn the case of an eligible taxpayer, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the qualified teleworking expenses paid or incurred by
				the taxpayer during such year.
						(b)Maximum
				Credit
							(1)Per teleworker
				limitationThe credit allowed by subsection (a) for a taxable
				year with respect to qualified teleworking expenses paid or incurred by or on
				behalf of an individual teleworker shall not exceed $400.
							(2)Reduction for
				teleworking less than full yearIn the case of an individual who
				is in a teleworking arrangement for less than a full taxable year, the amount
				referred to paragraph (1) shall be reduced by an amount which bears the same
				ratio to $400 as the number of months in which such individual is not in a
				teleworking arrangement bears to 12. For purposes of the preceding sentence, an
				individual shall be treated as being in a teleworking arrangement for a month
				if the individual is subject to such arrangement for any day of such
				month.
							(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				taxpayerThe term eligible taxpayer means—
								(A)in the case of an
				individual, an individual who performs services for an employer under a
				teleworking arrangement, or
								(B)in the case of an
				employer, an employer for whom employees perform services under a teleworking
				arrangement.
								(2)Teleworking
				arrangementThe term teleworking arrangement means
				an arrangement under which an employee teleworks for an employer at least 1 day
				per week.
							(3)Qualified
				teleworking expensesThe term qualified teleworking
				expenses means expenses paid or incurred under a teleworking
				arrangement—
								(A)for purchase or
				installation of any electronic information or telecommunication equipment which
				is used to enable an individual to telework, or
								(B)for any
				telecommunications service, or Internet access (or related services), relating
				to the use of such equipment.
								(4)TeleworkThe
				term telework means to perform work functions, using electronic
				information and communication technologies, thereby reducing or eliminating the
				physical commute to and from the traditional worksite.
							(d)Limitation Based
				on Amount of Tax
							(1)Liability for
				taxThe credit allowable under subsection (a) for any taxable
				year shall not exceed the excess (if any) of—
								(A)the regular tax
				for the taxable year, reduced by the sum of the credits allowable under subpart
				A and the preceding sections of this subpart, over
								(B)the tentative
				minimum tax for the taxable year.
								(2)Carryforward of
				unused creditIf the amount of the credit allowable under
				subsection (a) for any taxable year exceeds the limitation under paragraph (1)
				for the taxable year, the excess shall be carried to the succeeding taxable
				year and added to the amount allowable as a credit under subsection (a) for
				such succeeding taxable year.
							(e)Special
				Rules
							(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit (determined without regard to subsection
				(d)).
							(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
							(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to the portion of the cost of any property taken
				into account under section 179.
							(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any expense if the taxpayer elects to have this section not apply with respect
				to such expense.
							(5)Denial of double
				benefitNo deduction or credit (other than under this section)
				shall be allowed under this chapter with respect to any expense which is taken
				into account in determining the credit under this section.
							(f)Reporting
				requirement
							(1)In
				generalIn the case of an eligible taxpayer who is an employer,
				no credit shall be allowed under this section for qualified teleworking
				expenses of the employer with respect to such employer’s employees unless the
				taxpayer submits to the Secretary (in such form and manner as the Secretary may
				prescribe)—
								(A)the survey
				described in paragraph (2), and
								(B)a detailed
				description of the teleworking policies of the employer, including a
				description of—
									(i)which employees of
				the employer are eligible to telework,
									(ii)any employer
				goals relating to teleworking, and any progress with respect to such goals,
				and
									(iii)any materials or
				resources of the employer intended to promote or enable teleworking.
									(2)Call for
				Telework Data SurveyThe Secretary shall, in consultation with
				the Office of Personnel Management, establish, make publicly available to
				taxpayers, and update as appropriate, a survey designed to track teleworking
				trends among employers allowed credits under this section.
							(3)Report to
				CongressNot later than
				October 15 of each calendar year, the Secretary shall submit to the Congress,
				and make publicly available on the Internet and at the offices of the Internal
				Revenue Service, a report, which shall include a summary of the information
				contained in the submissions under paragraph (1) for taxable years ending in
				the previous calendar
				year.
							.
			(b)Conforming
			 AmendmentSubsection (a) of section 1016 of such Code, as amended
			 by this Act, is amended by striking and at the end of paragraph
			 (37), by striking the period at the end of paragraph (38) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
				
					(39)to the extent
				provided in section 30E(e), in the case of amounts with respect to which a
				credit has been allowed under section
				30E.
					
			(c)Clerical
			 AmendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 30E. Telework
				credit.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2009.
			
